Grantee:
 
Number of Shares:
             
Date of Award:
 





STOCK ONLY STOCK APPRECIATION RIGHTS AGREEMENT




This Stock Only Stock Appreciation Rights Agreement (“Agreement”) is made as of
the award date set forth above between UNITED BANCORP, INC., a Michigan
corporation (“United” or the “Company”), and the Employee named above
(“Employee”).


The United Bancorp, Inc. Stock Incentive Plan of 2010 (the “Plan”) is
administered by the Compensation and Governance Committee of United’s Board of
Directors (the “Committee”).  The Committee has determined that Employee is
eligible to participate in the Plan.  The Committee has awarded stock
appreciation rights to Employee, subject to the terms and conditions contained
in this Agreement and in the Plan.


Employee acknowledges receipt of a copy of the Plan and accepts this stock
appreciation rights award subject to all of the terms, conditions, and
pro­visions of this Agreement and the Plan.


1. Award.  United hereby awards to Employee stock appreciation rights (the
“Stock Appreciation Rights”) with respect to the number of shares of United’s
Common Stock, set forth next to “Number of Shares” above.  A Stock Appreciation
Right is a right awarded to Employee that entitles Employee to receive Common
Stock on the date the Stock Appreciation Right is exercised that is equal in
value to the excess of (a) the Market Value of a share of Common Stock at the
time of exercise over (b) the Base Price per Share set forth above (subject to
adjustment as provided in the Plan), which equals the Market Value of a share of
Common Stock on the date of this award.  The Stock Appreciation Rights consist
of a single Stock Appreciation Right for each share of Common Stock.


2. Term and Vesting.  The right to exercise the Stock Appreciation Rights shall
vest 1/3 on each of the first three anniversaries of the date of this Agreement
and shall terminate on the Expiration Date set forth above, unless earlier
terminated pursuant to the terms of the Plan.


3. Exercise.  Employee may exercise the Stock Appreciation Rights by giving
United a written notice of the exercise of the Stock Appreciation Rights in the
form of Exhibit A to this Agreement and providing any other documentation that
the Committee may require from time to time.  The notice shall set forth the
number of shares with respect to which Employee is exercising the Stock
Appreciation Rights.  The notice shall be effective when

 
 

--------------------------------------------------------------------------------

 
 
received at United’s main office.  The Stock Appreciation Rights will be
considered exercised with respect to the number of shares specified in the
notice on the latest of (i) the date of exercise designated in the notice,
(ii) if the date so designated is not a business day, the first business day
following such date or (iii) the earliest business day by which United has
received the notice and all documentation required by the Committee.  United
shall deliver to Employee a certificate or certificates representing, or issue
in book-entry form without certificates, the shares to be received upon exercise
of the Stock Appreciation Rights.  If at any time the number of shares to be
received upon exercise of the Stock Appreciation Rights includes a fractional
share, the number of shares actually issued shall be rounded down to the nearest
whole share.  If Employee fails to accept delivery or tender of all or any of
the shares to be received upon exercise of the Stock Appreciation Rights
specified in the notice, Employee’s right to exercise the Stock Appreciation
Rights with respect to such unaccepted shares shall terminate.



4. Transferability.  The Plan provides that the Stock Appreciation Rights are
generally not transferable by Employee except by will or according to the laws
of descent and distribution, and are exercisable during Employee’s lifetime only
by Employee, Employee’s guardian, or Employee’s legal guardian.  Employee may
designate a “beneficiary” to be the person or entity entitled to be Employee’s
successor in interest in the event of Employee’s death. The designated
beneficiary shall be treated for all purposes as Employee’s successor in
interest entitled to exercise and receive the proceeds of exercise the Stock
Appreciation Rights.  If no revocable trust is named as owner during Employee’s
lifetime and no beneficiary is designated, Employee’s estate is the successor in
interest.  United may place an appropriate restrictive legend upon any
certificate representing shares received upon exercise of the Stock Appreciation
Rights and issue appropriate stop-transfer instructions to its transfer agent
with respect to such shares.  Employee may not transfer 50% of the “net” number
of shares issued upon exercise of Stock Appreciation Rights awarded pursuant to
this Agreement for one year after the Stock Appreciation Rights are exercised,
as required by the Company’s Stock Ownership Guidelines for the Company’s
executive officers.


5. Termination of Employment or Officer Status.  If Employee’s employment or
officer status with United or any of its Subsidiaries terminates for any reason
except for Retirement (as defined in the Plan), death, or Disability (as defined
in the Plan), such termination shall affect the Stock Appreciation Rights, and
Employee’s rights with respect to the Stock Appreciation Rights, as set forth in
the Plan.


Notwithstanding any provisions of the Plan or this Agreement, if Employee
Retires, dies, or becomes Disabled while an employee of the Company or one if
its Subsidiaries, the Stock Appreciation Rights shall become fully vested and
exercisable for one year following Employee’s death or Disability and for three
years following Employee’s Retirement; however, in no event will Employee’s
Retirement, death, or Disability extend the last date to exercise the Stock
Appreciation Rights.


Notwithstanding any provisions of the Plan or this Agreement, all of the Stock
Appreciation Rights shall be immediately exercisable in the event of any Change
in Control and may be exercised for the remaining term of the award.

 
 

--------------------------------------------------------------------------------

 


 
6. Covenants.  All unexercised Stock Appreciation Rights (whether vested or
unvested) shall automatically be forfeited and returned to United upon
Employee’s breach of any of Employee’s obligations under this Section
6.  Employee acknowledges that the award of Stock Appreciation Rights under this
Agreement is valuable consideration to Employee and that a violation of this
Section 6 would cause immeasurable and irreparable harm to United.  Accordingly,
Employee agrees that United shall be entitled to injunctive relief in any court
of competent jurisdiction for any actual or threatened violation of any
provision of this Section 6, in addition to the forfeiture of unexercised Stock
Appreciation Rights and any other remedies the Company may have.


(a)           Covenant Not-to-Compete.  This Agreement’s non-competition
provisions are a material part of the consideration relied upon by United in
entering into this Agreement.  The Company and Employee acknowledge and agree
that by virtue of Employee’s past experience in the banking industry and
Employee’s knowledge of the business of the Company, Employee is uniquely
qualified to successfully compete with the Company.  In recognition of these
circumstances, and in consideration for the Company’s grant of Stock
Appreciation Rights to the Participant as set forth in Section 1 above, Employee
covenants and agrees that Employee will not, at any time before exercise of the
Stock Appreciation Rights and for one (1) year thereafter, engage in the
counties of Lenawee, Washtenaw, Livingston or Monroe in any business which is
competitive with a business then being regularly conducted by the Company in any
of said counties; provided, however, that the forgoing covenant shall not
prohibit Employee from owning, directly or indirectly, 1% or less of any
publicly traded financial services corporation.  Employee further covenants that
during the above-stated period he/she will not, directly or indirectly, induce
or attempt to induce any of the suppliers, clients or employees of the Company
to terminate or change the nature of their business relationships with the
Company, or otherwise engage in or conduct activities, directly or indirectly,
which could reasonably be expected to have an adverse effect on the Company’s
business relationships with its suppliers, clients or employees.  Employee
acknowledges that a breach of the provisions of this Section 6 will cause the
automatic forfeiture of any unexercised Stock Appreciation Rights.


(b)           Confidential Information.  This Agreement’s confidentiality
provisions are a material part of the consideration relied upon by United in
entering into this Agreement.  In connection with Employee’s employment with
United, Employee will have access to information or materials of United and the
Subsidiaries that are considered trade secret, confidential and/or proprietary
(“Confidential Information”).  Confidential Information includes but is not
limited to information, documents and material:


(i)           pertaining to customers; potential customers; accounting; costs;
supplier lists; details of any supplier or prospective supplier relationship;
client or consultant contracts; supplier contracts; current, former and
prospective employees; pricing policy; operational method; marketing plan or
strategy; sales, servicing, management or administration; service development or
plan; business acquisition plan; any scientific, technical information, idea,
discovery,

 
 

--------------------------------------------------------------------------------

 



invention, design, process, procedure, formula, pattern or device that is
designed or used to give a competitive edge or improvement to United or any of
the Subsidiaries; any computer software in any form and computer software
methods and techniques or algorithms of organizing or applying the same; and any
specialized equipment, processes and techniques developed to further the
business of the United or any of the Subsidiaries; or


(ii)           pertaining to trade secrets as defined in the Restatement of
Torts which the parties accept as an appropriate statement of law; or


(iii)           of the type described above which United or any of the
Subsidiaries obtained from another party and which United treats as proprietary
or designates as confidential, whether or not owned or developed by United or
any of the Subsidiaries.


Employee shall use Confidential Information only for the benefit of United or
any of the Subsidiaries and not for Employee’s own benefit.  Employee shall not
take Confidential Information or related materials upon termination of
Employee’s employment.  Employee shall not interfere or attempt to interfere
with United’s or any of the Subsidiaries’ access to Confidential
Information.  Employee shall not destroy Confidential Information in any form,
except as permitted by United.


Confidential Information shall be disclosed and used only by staff members of
United and the Subsidiaries who have a need to access it in order to do their
jobs, shall be maintained in secure physical locations, and shall not be
disclosed to any other company or person except in connection with the business
activities of United or any of the Subsidiaries.


Confidential Information created by Employee during Employee’s employment with
United that relates to the business of United or any of the Subsidiaries (or
prospective business opportunities), or uses Confidential Information created
with resources of United or any of the Subsidiaries (including staff, premises
and equipment), belongs to United.  The term “Confidential Information” includes
copyrightable works of original authorship (including but not limited to
reports, analyses, and compilations, business plans, new product plans), ideas,
inventions (whether patentable or not), know-how, processes, trademarks and
other intellectual property.  All works of original authorship created during
Employee’s employment are “works for hire” as that term is used in connection
with the U.S. Copyright Act.  Employee hereby assigns to United all rights,
title and interest in work product, including copyrights, patents, trade
secrets, trademarks and know-how.


The confidentiality provisions of this Agreement survive termination of the
employment relationship with United and the Subsidiaries and shall survive for
so long a period of time as the Confidential Information is maintained by United
or any of the Subsidiaries as confidential.


(c)           Nonsolicitation of Employees and Customers.  This Agreement’s no
solicitation provisions form a material part of the consideration relied upon by
United in entering into this Agreement. These no solicitation provisions apply
to Employee regardless of whether Employee is acting on behalf of Employee or a
third party.  During the term of Employee’s employment and for a period of one
(1) year after Employee’s last day of employment, Employee agrees not to,
directly or indirectly:


(i)           induce, influence or solicit any stockholder, director, officer,
joint venture, investor, leaser, supplier, customer or any other person with a
business relationship with United or any of the Subsidiaries to discontinue or
reduce or modify the extent of its relationship with United or any of the
Subsidiaries; or


(ii)           solicit, recruit, encourage, hire, employ or seek to employ, or
cause any other business to solicit, recruit, encourage, hire, employ or seek to
employ, or otherwise induce or influence any current or former employee of
United or any of the Subsidiaries to reduce, modify or terminate an employment
or agency relationship with United or any of the Subsidiaries unless the
employment relationship between the employee and United and the Subsidiaries has
been terminated for a minimum of six (6) months at the time of the solicitation,
recruitment or other contact.


7. Employment by United.  The award of the Stock Appreciation Rights under this
Agreement shall not impose upon United or any of its Subsidiaries any obligation
to retain Employee in its employ for any given period or upon any specific terms
of employment.  United or any of its Subsidiaries, as appropriate, may at any
time dismiss Employee from employment, free from any liability or claim under
the Plan or this Agreement, except as otherwise expressly provided in any
written agreement with Employee.


8. Stockholder Rights.  Employee shall have no rights as a stockholder by reason
of the Stock Appreciation Rights or with respect to any shares to be received
upon exercise of the Stock Appreciation Rights until the date of issuance of
shares of Common Stock to Employee.
 
9. Withholding.  United and its Subsidiaries shall be entitled to (a) withhold
and deduct from Employee’s future wages (or from other amounts that may be due
and owing to Employee from United or any of its Subsidiaries), or make other
arrangements for the collection of, all amounts necessary to satisfy any and all
federal, state, and local withholding and employment-related tax requirements
attributable to the Stock Appreciation Rights under this Agreement, including
without limitation, attributable to the award, vesting or exercise of the Stock
Appreciation Rights; or (b) require Employee promptly to remit the amount of
such withholding to United before taking any action with respect to the Stock
Appreciation Rights.  Employee acknowledges that Employee is obligated to pay
the amount of such withholding. Unless the Committee provides otherwise,
withholding may be satisfied by withholding shares to be received upon exercise
of the Stock Appreciation Rights or by delivery to United of previously owned
Common Stock, in which case the shares withheld shall be valued at the Market
Value as of the date of the taxable event.


10. Severability and Savings Clause.  The Company may unilaterally amend this
Agreement if the Committee or the Company’s Board of Directors determines an
amendment is appropriate to avoid any material risk of a violation of or
penalties under any law or regulation or to avoid any other material and
unintended adverse consequence to the Company.  If a court of competent
jurisdiction determines that any provision of the Plan or this Agreement or any
portion of a provision is void or unenforceable, only such provision or portion
will be rendered void or unenforceable.  The remainder of this Agreement will
continue in full force and effect.  If a court of proper jurisdiction determines
that any of Employee’s covenants in Section 6 of this Agreement is overbroad as
to duration, coverage, or geographic scope, it is the intent of the parties that
such covenant will be limited in such jurisdiction to the extent necessary to
allow its enforcement.


11. Effective Date.  The Stock Appreciation Rights Agreement shall be effective
as of the date first set forth above.


12. Amendment.  This Agreement shall not be modified except in a writing
executed by the parties hereto.


13. Agreement Controls.  The Plan is incorporated in this Agreement by
reference.  Capitalized terms not defined in this Agreement shall have those
meanings provided in the Plan.  In the event of any conflict between the terms
of this Agreement and the terms of the Plan, the terms of this Agreement shall
control.
 
 

 
UNITED BANCORP, INC.
 
 
by
   
 
Its
     
“United”
               
Signature
               
Print name
   
“Employee”

 
 
5166091-3
 